*539Opinion,
Me. Justice Steeeett:
This contention involves the construction of the nondescript paper given in evidence by appellant, and in regard to the meaning of which learned counsel differ so widely.
It appears from the evidence that in October, 1884, John H. Wolf and wife conveyed to appellant and her brother-in-law, Dr. S. B. Kieffer, since deceased, a lot of ground in the borough of Carlisle, for the consideration of $4,500. This is doubtless the same property that is referred to in the preamble to the paper in question. In the absence of any evidence to the contrary, the presumption is that the grantees, named in the deed of Wolf and wife, each acquired title to an undivided moiety of the lot described therein; and that presumption is strengthened by the fact that in April, 1886, Dr. Kieffer made a mortgage of his undivided half of same lot to Emma C. Thompson as security for $1,500. In 1888, after the decease of Dr. Kieffer, his undivided moiety of the property was sold by his administratrix, under an order of the Orphans’ Court, and conveyed to appellant for the consideration of $1,700. It was also shown. that appellant, in 1884, furnished the sum of $5,000, for the purpose of purchasing and improving the property. It does not appear how much or whether anything was furnished by Dr. Kieffer. If the sum of $5,000 paid by appellant was more than one half of the amount expended in the purchase and improvement of the property held by them as tenants in common, as it doubtless was, it would follow that Dr. Kieffer was indebted to appellant in an amount necessary to equalize their respective investments.
Considering the paper referred to in the light of the facts and circumstances which appear to have been connected with the acquisition and ownership of the property to which it relates, we are of opinion that it was intended by the parties thereto to specify, first, the amount of appellant’s contribution to the purchase of the joint property; second, the amount necessary to be paid by Dr. Kieffer in order to equalize their respective investments therein; and, third, to secure to him the option of purchasing appellant’s undivided half interest in the property, by paying her the amount she had expended in the purchase and improvement of the property. The paper accordingly declares that the interest of appellant “in the aforesaid de*540scribed, and improved lot of ground, conveyed by the said John H. Wolf and wife to the said contracting parties, shall be and is now fixed at five thousand dollars.” This was not intended as a declaration that appellant was entitled to either more or less than an undivided moiety of the property, but merely that she had contributed that sum to the purchase and improvement thereof. The agreement also provides that Dr. Kieffer shall pay appellant “the interest on three thousand dollars, .... commencing on the 1st day of January, 1886,” and if at any time he wishes to pay her the said sum of $3,000, or any part thereof, in payments of not less than $300, at any one time, she shall accept the same, and thereupon interest on the amount so paid shall cease, etc. It does not appear how the sum of $3,000 is made up, but it is evidently treated as an indebtedness by Dr. Kieffer to appellant, which he has a right to pay and she is bound to receive in instalments of not less than $300 each. It cannot possibly refer to anything else than an item of indebtedness, the sum which he is required to pay ■ in order to equalize their respective investments in the property. It is conceded that he did pay her $500 on account, and thereby reduced the amount to $2,500. The sum thus paid on account is doubtless the same that is mentioned in the unsigned indorsement which appears on the paper in question. The option to purchase appellant’s interest in the property for $5,000 was never exercised by Dr. Kieffer, and is therefore not an element in this case.
The legitimate inference from all this is, that at the time of his death, in 1887, Dr. Kieffer was indebted to appellant in the sum of $2,500, with arrears of interest, for moneys advanced by her over and above her half or share of the purchase money and costs of improvement; and, as a creditor of his estate to that extent, there appears to be no good reason why she should not be permitted to participate in the fund for distribution.
Decree reversed; and it is ordered that the record be remitted with instructions to distribute the fund in accordance with the foregoing opinion.